Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments made to the drawings and claims 3-6 have been acknowledged and the drawing objection and rejection under 112(b) has been withdrawn.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Regarding the argument, “Devore fails to disclose an impingement chamber having a rear wall, as well as a turbulator spaced from the rear wall.”, the chamber of Devore would appear to have a rear wall in the impingement chamber, see annotated drawing below, that contains a turbulator (128) spaced from the rear wall. The annotated figure presented below is just the previously present annotated figure 4a, maintaining the highlighted impingement area.
Regarding the arguments for claim 26, presented at the bottom of page 8, the position of the rear wall is consistent with the previous argument present above. 

    PNG
    media_image1.png
    237
    482
    media_image1.png
    Greyscale

Annotated Figure of Annotated Figure 4a
Regarding “and spaced from each of the first outlet passage and the inlet passage”, Devore’s Y-shaped branching has a first branch (top branch if looking at fig. 4a) and a second branch (bottom branch), the Y-shape requires that the two outlet section be spaced from each other. 
	Applicant’s arguments, see page 8, filed 07/14/2021, with respect to the rejection(s) of claim(s) 15-16 and 22 under 35 U.S.C. 102(a)(1) in view of U.S. Patent 8,449,254 (Devore) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication 2018/0291743 (Hoffman) and U.S Publication 2011/0236178 (Devore).
Arguments presented on page 9 have been acknowledged. A secondary rejection of claim 21 has been made in view of U.S. Publication 2018/0291743 (Hoffman).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-9, 11-13, 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,449,254 (Devore).

Regarding claim 21, Devore teaches an airfoil (element 50, Fig. 2) for a turbine engine (element 10, Fig. 1), the airfoil comprising: 
an outer wall (element 94, Fig. 3) having an exterior surface (surface of element 94, Fig. 3) and bounding an interior (interior of element 78), the outer wall extending axially between a leading edge (element 66, Fig. 3) and a trailing edge (element 70, Fig. 3) to define a chord-wise direction, and also extending radially between a root (root of element 74, Fig. 2) and a tip (element 62, Fig. 2) to define a span-wise direction; 
a cooling conduit (element 100, Fig. 3) provided in the interior of the airfoil; and 
an impingement zone (Zone at element “Y1”, Fig. 4a(1)) located within the cooling conduit, the impingement zone comprising:
an impingement chamber (see annotated fig. 4a(1)) having a rear wall (see annotated figure present in arguments); 
a turbulator (element 128) within the impingement chamber and spaced from the rear wall to define a rear portion of the impingement chamber (between element 128 and the rear wall is a rear portion, see annotated fig. 4a(3));
an inlet passage (see annotated Fig. 4a(1)) coupled to the impingement chamber;
an outlet passage (element 132, top branch) fluidly coupled to the impingement chamber;




    PNG
    media_image2.png
    539
    746
    media_image2.png
    Greyscale

Annotated Figure 4A(1)

    PNG
    media_image3.png
    378
    946
    media_image3.png
    Greyscale

Annotated Figure 4a(3)

Regarding claim 2, Devore teaches the turbulator is positioned along a center streamline of the inlet passage (as shown in fig. 4a(1)).
Regarding claim 3, Devore teaches the impingement zone comprises the outlet passage (top branch) and a second outlet passage (bottom branch) (see annotated Fig. 4a(1)) forming a common junction (see annotated Fig. 4a(1)) at the impingement chamber with the inlet passage, and the turbulator is located within the common junction.
Regarding claim 4, Devore teaches a plexus of fluidly interconnected cooling passages (elements 112, 116, 120, and 124).
Regarding claim 5, Devore teaches the inlet passage, the outlet passage (top branch), and the second outlet passages (bottom branch) form part of the plexus (As shown in Fig. 4a).
Regarding claim 6, Devore teaches the plexus is located within the outer wall (outer wall 94, Fig. 3) to form at least part of a near wall cooling structure (cooling structure 102 and 100, Fig. 3).
Regarding claim 7, Devore teaches the turbulator (element 128) at least partially extends into the impingement chamber (Col. 3, L. 6-12).
Regarding claim 8, Devore teaches the impingement chamber defines a chamber surface area (surface area of the indicated chamber in annotated fig. 4a).
Regarding claim 9, Devore teaches the chamber surface area is greater than an inlet surface area defined by the at least one inlet passage see annotated Fig. 4a(2), the surface area of the chamber is greater than the inlet).

    PNG
    media_image4.png
    715
    475
    media_image4.png
    Greyscale

Annotated Figure 4a(2)
Regarding claim 11, Devore teaches further comprising an airflow modifier (another of element 128, Col. 3, L. 6-12, in par. 54 of applicants disclosure, “the airflow modifier 160 can be configured to redirect, speed up, slow down, turbulate, mix, or smooth an airflow”, in the elected embodiment the airflow modifier and the turbulator are the same structural component, the turbulator of Devore is also an airflow modifier) located within the at least one cooling conduit.
Regarding claim 12, Devore teaches wherein at least one of the turbulator (another of element 128, Col. 3, L. 6-12) or the impingement chamber defines the airflow modifier (element 128).
Regarding claim 13, Devore teaches wherein the airflow modifier further comprises a pin (the airflow modifier of devore, another of element 128, is comprised of a pin, Col. 3, L. 6-12).
Regarding claim 26, Devore teaches a component (element 50, Fig. 2) for a turbine engine (element 10, Fig. 1), the airfoil comprising: 
an outer wall (element 94, Fig. 3) bounding an interior (interior of element 78);
at least one cooling conduit (element 100, Fig. 3) provided in the interior of the airfoil; 
an impingement zone (Zone at element “Y1”, Fig. 4a(1)) located within the cooling conduit, the impingement zone comprising:
an impingement chamber (see annotated fig. 4a(1)) having a rear wall (see annotated figure present in arguments); 
a turbulator (element 128) within the impingement chamber and spaced from the rear wall; 
an inlet passage (see annotated Fig. 4a(1)) fluidly coupled to the impingement chamber; and
a first outlet passage (element 132, top branch) fluidly coupled to the impingement chamber; and
a second outlet passage (element 132, bottom branch) fluidly coupled to the impingement chamber and spaced from each of the first outlet passage and the inlet passage (the Y-branch shape of Devore structurally requires that the two outlets and inlet be spaced from each other). 

Claim(s) 2-3, 7-8, 11-13, 21-24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2018/0291743 (Hoffman).
Regarding claim 21, Hoffman teaches an airfoil (element 100, Fig. 2) for a turbine engine (element 10, Fig. 1), the airfoil comprising: 
an outer wall (element 102, Fig. 2) having an exterior surface (surface of element 102) and bounding an interior (interior of element 102, abstract), the outer wall extending axially between a leading edge (element 108, Fig. 2) and a trailing edge (element 110, Fig. 2) to define a chord-wise direction, and also extending radially between a root (element 112, Fig. 2) and a tip (element 114, Fig. 2) to define a span-wise direction; 
at least one cooling conduit (element 116, Fig. 2) provided in the interior of the airfoil; 
an impingement zone (see annotated fig. 4) located within the cooling conduit, the impingement zone comprising:
an impingement chamber (element 126) having a rear wall (element 128, 132 & 136, fig. 4);
a turbulator (element 148) within the impingement chamber and spaced from the rear wall (element 148 is spaced from elements 128, 132, & 136); 
an inlet passage (element 118, fig. 4) fluidly coupled to the impingement chamber; and
an outlet passage (element 120) fluidly coupled to the impingement chamber. 

Regarding claim 2, Hoffman teaches the turbulator is positioned along a center streamline of the inlet passage (see annotated fig. 4)

    PNG
    media_image5.png
    497
    943
    media_image5.png
    Greyscale

Annotated Figure 4 of Hoffman
Regarding claim 3, Hoffman teaches the impingement zone comprises the outlet passage (element 120) and a second outlet passage (element 122) forming a common junction (area between elements 140, 142, and 144, as shown in figure 3,  the reference numerals would be common to both embodiments as 140, 142 and 144 merely identify cross sections) at the impingement chamber with the inlet passage, and the turbulator is located within the common junction (element 148 is located in the common junction).
Regarding claim 7, Hoffman teaches wherein the turbulator at least partially extends into the impingement chamber (par. 32-34).
Regarding claim 8, Hoffman teaches the impingement chamber defines a chamber surface area (element 142 and 144, par. 31).
Regarding claim 11, Hoffman teaches further comprising an airflow modifier (see annotated fig. 4; in par. 54 of applicants disclosure, “the airflow modifier 160 can be configured to redirect, speed up, slow down, turbulate, mix, or smooth an airflow”, in the elected embodiment the airflow modifier and the turbulator are the same structural component, the turbulator of Hoffman is also an airflow modifier) located within the at least one cooling conduit.
Regarding claim 12, Hoffman teaches wherein at least one of the turbulator (element 148) or the impingement chamber defines the airflow modifier (see annotated fig. 4).
Regarding claim 13, Hoffman teaches wherein the airflow modifier further comprises a pin (see annotated fig. 4, the airflow modifier is a pin).
Regarding claim 22, Hoffman teaches a component (element 100, Fig. 2) for a turbine engine (element 10, Fig. 1), the airfoil comprising: 
an outer wall (element 102, Fig. 2) bounding an interior (interior of element 102, abstract);
at least one cooling conduit (element 116, Fig. 2) provided in the interior of the airfoil; 
an impingement zone (see annotated fig. 4) located within the cooling conduit, the impingement zone comprising:
an impingement chamber (element 126) having a concave rear wall (element 132 and 136, fig. 4; element 128 is considered concave depending on the perspective of view)
a turbulator (element 148) within the impingement chamber and spaced from the concave rear wall to define a rear portion of the impingement chamber (see annotated fig. 4); 
an inlet passage (element 118, fig. 4) fluidly coupled to the impingement chamber; and
an outlet passage (element 120) fluidly coupled to the impingement chamber.
Regarding claim 23, Hoffman teaches wherein the turbulator at least partially extends into the impingement chamber (par. 32-34).
Regarding claim 24, Hoffman teaches wherein the impingement chamber defines a chamber surface area (see annotated fig. 4).

Regarding claim 26, Hoffman teaches a component (element 100, Fig. 2) for a turbine engine (element 10, Fig. 1), the airfoil comprising: 
an outer wall (element 102, Fig. 2) bounding an interior (interior of element 102, abstract);
at least one cooling conduit (element 116, Fig. 2) provided in the interior of the airfoil; 
an impingement zone (see annotated fig. 4) located within the cooling conduit, the impingement zone comprising:
an impingement chamber (element 126) having a rear wall (element 128, 132 & 136, fig. 4);
a turbulator (element 148) within the impingement chamber and spaced from the rear wall (element 148 is spaced from elements 128, 132, & 136); 
an inlet passage (element 118, fig. 4) fluidly coupled to the impingement chamber; and
a first outlet passage (element 120) fluidly coupled to the impingement chamber.
a second outlet passage (element 122) fluidly coupled to the impingement chamber and spaced from each of the first outlet passage and the inlet passage (as shown in fig. 4). 
Regarding claim 27, Hoffman teaches wherein the rear wall is concave (element 132 and 136, fig. 4; element 128 is  considered concave depending on the perspective of view).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2018/0291743 (Hoffman).

Regarding claim 9, Hoffman teaches the component of claim 8. However, Hoffman fails to teach wherein the chamber surface area is greater than an inlet surface area defined by the inlet passage.
Hoffman further teaches:
“The feed tube 118 in the airfoil cooling circuit 116 can include a feed cross-sectional area 140, the first branch 120 can include a first cross-sectional area 142, and the second branch 122 can include a second cross-sectional area 144 as shown. The first and second branches 120, 122 are illustrated having equal cross-sectional areas 142, 144; it is also contemplated that the first cross-sectional area 142 can differ from the second cross-sectional area 144, and further, that the feed cross-sectional area 140 can be a function of at least one of the first and second cross-sectional areas 142, 144; in a non-limiting example the feed cross-sectional area 140 can be at least as large as the sum of the first and second cross-sectional areas 142, 144. It can be appreciated that the first and second cross-sectional areas 142, 144 can be determined at least by the chosen position of the apex 128 between the first and second branches 120, 122.” – paragraph 31

It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to the chamber surface area is greater than an inlet surface area defined by the inlet passage into the component of Hoffman since there a finite number of identified, predictable potential solutions, in this case there are three potential solutions, chamber surface area greater than, equal to or less than the inlet surface area to the recognized need of optimizing blade cooling and one of ordinary skill in the art could have pursed the known potential solutions with a reasonable expectation of success. 

Regarding claim 25, Hoffman teaches the component of claim 24. However, Hoffman fails to teach wherein the chamber surface area is greater than an inlet surface area defined by the inlet passage. See quoted section of paragraph 31 above for the additional teaching of Hoffman on cross-sectional chamber surface area.

Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to the chamber surface area is greater than an inlet surface area defined by the inlet passage into the component of Hoffman since there a finite number of identified, predictable potential solutions, in this case there are three potential solutions, chamber surface area greater than, equal to or less than the inlet surface area to the recognized need of optimizing blade cooling and one of ordinary skill in the art could have pursed the known potential solutions with a reasonable expectation of success. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2018/0291743 (Hoffman), in view of U.S. Publication 2011/0236178 (Devore).

Regarding claim 15, Hoffman teaches the component of claim 22. However, Hoffman does not teach the at least one cooling conduit further comprises a three-dimensional plexus of fluidly interconnected cooling passages.
Devore teaches at least one cooling conduit (element 100) further comprises a three-dimensional plexus of fluidly interconnected cooling passages (passages 112, 116, 120, and 124, as shown in fig. 4a, par. 27).
Devore further teaches:
“Features of the disclosed examples include branching portions of a channel to increase the distance air must travel through the channel to reach an outlet location and to increase the surface area of the airfoil exposed to a cooling flow of air. Another feature is limiting the number of inlets to the channel, which, in some examples, facilitates control over the air entering the channel, controls pressure burn near the inlet, and simplifies fabrication” – par. 44
It would be obvious to one of ordinary skill in the art to modify Hoffman with the teachings of Devore to provide a three-dimensional plexus of fluidly interconnected cooling passages. Doing so, increases the surface area exposed to a cooling air improving the cooling ability of the turbine engine component.
Regarding claim 16, Hoffman as modified above teaches wherein the impingement zone forms part of the three-dimensional plexus (as shown in fig. 3 and 4a of Devore).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745